Name: 2000/64/EC: Commission Decision of 25 January 2000 amending Decision 1999/789/EC concerning certain protection measures relating to African swine fever in Portugal (notified under document number C(2000) 189) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 2000-01-27

 Avis juridique important|32000D00642000/64/EC: Commission Decision of 25 January 2000 amending Decision 1999/789/EC concerning certain protection measures relating to African swine fever in Portugal (notified under document number C(2000) 189) (Text with EEA relevance) Official Journal L 022 , 27/01/2000 P. 0067 - 0068COMMISSION DECISIONof 25 January 2000amending Decision 1999/789/EC concerning certain protection measures relating to African swine fever in Portugal(notified under document number C(2000) 189)(Text with EEA relevance)(2000/64/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and, in particular, Article 10(4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular, Article 9(4) thereof,Having regard to Council Directive 80/215/EEC(4) of 22 January 1980, on animal health problems affecting intra-Community trade in meat products as last amended by Directive 91/687/EEC(5), and in particular Article 7bis(2) thereof,Whereas:(1) an outbreak of African swine fever occurred in Portugal, region of Alentejo, municipality of Almodovar on 15 November 1999;(2) by Decision 1999/789/EC(6) the Commission adopted certain disease control measures to prevent spreading of the disease;(3) by Decision 2000/62/EC(7) the Commission approved a plan for the surveillance of African swine fever submitted by Portugal, including further disease control measures;(4) in the light of the evolution of the situation Commission Decision 1999/789/EC must be amended;(5) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1the Annex of Decision 1999/789/EC is replaced by the Annex to this Decision.Article 2Article 2(1) of Decision 1999/789/EC is replaced by the following paragraph: "1. Live pigs originating from a holding situated in the areas described in the Annex can not be sent to other areas of Portugal unless the animals:- come from a holding where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question,- have been included in a pre-movement serological testing programme carried out within ten days prior to transport where no antibodies to the African swine fever virus have been detected; the pre-movement testing programme for the consignment in question must be designed to give approximately 95 % confidence of detecting seropositive animals at a 5 % prevalence level,- have undergone a clinical examination on the holding of origin within 24 hours prior to transport. All pigs on the holding of origin shall be examined and related facilities must be inspected. The animals shall be identified by eartags at the holding of origin so that they can be traced back to the holding of origin,- shall be transported directly from the holding of origin to the holding or slaughterhouse of destination. In case of transport of pigs for breeding or production, the holding of destination must be located in the regions of Alentejo or Algarve. In case of transport of slaughter pigs, the slaughterhouse of destination must be designated by the competent veterinary authorities and must be located in the regions of Alentejo or Algarve or in the municipalities of Mafra, Loures. Sintra or Montijo. The means of transport shall be cleaned and disinfected with an officially approved disinfectant before loading and immediately after unloading and shall be officially sealed. Slaughter pigs shall be kept separated from any other consignement of pigs during the slaughter operations."Article 3The following paragraph is added to Article 2 of Decision 1999/789/EC: "4. By derogation from paragraph 2, second indent, the competent veterinary authorities may decide that in case of slaughter pigs the serological tests are, carried out on samples taken at slaughter, in accordance with the surveillance plan approved by Decision 2000/62/EC, if previous serological controls carried out in the holding of origin, in relation to the implementation of this Decision have given negative result".Article 4In Article 6 of Decision 1999/789/EC the date "31 January 2000" is replaced by the date "31 March 2000".Article 5The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision is addressed to the Member States.Done at Brussels, 25 January 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 47, 21.2.1980, p. 4.(5) OJ L 377, 31.12.1991, p. 161.(6) OJ L 310, 4.12.1999, p. 71.(7) See page 65 of this Official Journal.ANNEXMunicipalities in AlentejoMÃ ©rtolaAlmodÃ ´varCastro VerdeOuriqueMunicipalities in AlgarveLoulÃ ©AlcoutinSilves